Citation Nr: 0216843	
Decision Date: 11/21/02    Archive Date: 12/04/02	

DOCKET NO.  02-04 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to May 22, 2001 for a 
grant of a total disability rating based upon individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from March 1968 
until September 1988.  

This matter arises from a February 2002 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  It was not factually ascertainable that the veteran's 
service-connected dysthymic reaction with generalized 
anxiety state prevented him from obtaining or retaining 
substantially gainful employment prior to May 22, 2001.


CONCLUSION OF LAW

An effective date prior to May 22, 2001 for a grant of TDIU 
as a result of the veteran's service-connected psychiatric 
disorder is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5101, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 
3.400, 4.16 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the 
appellant and representative, and enhanced its duty to 
assist an appellant in developing the information and 
evidence necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
VA stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
§ 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined 
duty to assist has been fulfilled under the applicable 
statute and regulations.  VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was issued a statement 
of the case that informed him of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  By VA letter dated December 4, 
2001, he was informed of the type of information or evidence 
needed to support his claim, as 
well as the actions that VA would take to assist him in 
obtaining the necessary evidence or information.  Contrary 
to assertions made by the veteran's attorney, VA obtained 
copies of the veteran's medical treatment at the VA Medical 
Center in Oklahoma City, Oklahoma, for the period beginning 
in 1990 and ending in 2001.  These are the records referred 
to in the veteran's notice of disagreement.  Thus, the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  He also was both given an 
opportunity to submit additional evidence and was assisted 
in obtaining evidence that he deemed pertinent to his claim.  
Thus, all relevant facts have been properly developed, and 
all evidence necessary for an equitable disposition of the 
issue on appeal has been obtained.  As such, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Moreover, as the record 
is complete, the obligation under the VCAA for VA to advise 
a claimant as to the division of responsibilities between VA 
and the claimant in obtaining evidence is moot.  Finally, in 
view of the relatively narrow questions of law and fact on 
which this case turns, the Board concludes that there is no 
reasonable possibility that any further development is 
needed to substantiate the claim. 

II.  Earlier Effective Date for a Grant of TDIU

The veteran contends that his service-connected psychiatric 
disorder has been totally disabling from a date prior to 
May 22, 2001, the date from which the RO has conceded the 
veteran's service-connected psychiatric disorder has 
resulted in his unemployability.  Alternatively, he contends 
that VA has not reviewed his records for informal and 
unadjudicated claims.  

Generally, the effective date of an award based upon a claim 
reopened after final adjudication or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Therefore, determining an appropriate effective 
date for an increase in a disability evaluation involves an 
analysis of the evidence to determine (1) when a claim for 
the benefit sought was received, and if possible, (2) when 
an increase in disability actually occurred.  See 38 C.F.R. 
§§ 3.155, 3.400(o)(2).  The initial inquiry involves 
ascertaining the date of the claim.  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 1991); 
38 C.F.R. § 3.151 (2001).  

Additionally, in general, a report of examination or 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  
See 38 C.F.R. § 3.157(a) (2002).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  See 38 C.F.R. § 3.157(b).  
Those circumstances provide, in pertinent part, that the 
date of VA medical treatment will be accepted as the date of 
receipt of a claim only when such medical reports relate to 
examination or treatment of a disability for which service 
connection has previously been established, or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, hospitalization or 
treatment.  See 38 C.F.R. § 3.157(b)(1).  

The veteran claims that he is entitled to TDIU from a date 
prior to May 22, 2001.  A total disability rating for 
compensation purposes may be assigned where the schedular 
rating is less than total when the disabled person is, in 
the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability provided that, if there is one 
such disability, the disability shall be rated as 60 percent 
disabling or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Moreover, in determining whether a veteran is entitled to a 
total disability rating based upon individual 
unemployability, his nonservice-connected disabilities and 
age may not be considered.  See 38 C.F.R. §§ 4.16, 4.19; see 
also Van Hoose v. Brown 4 Vet. App. 361 (1993).  It is 
within the foregoing context that the facts in this case 
must be examined.  

The facts are as follows:  The veteran originally was 
awarded service connection for dysthymic reaction with 
general anxiety state, effective October 1, 1988; a 
30 percent disability evaluation was assigned at that time.  
That evaluation remained in effect until the veteran 
submitted VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability on May 22, 
2001.  The veteran stated that he had not worked since 
December 2000.  A statement from the veteran's last 
employer, dated in December 2001, indicated that the veteran 
had retired from his employment on October 31, 2000; 
however, he was not entitled to retirement benefits until he 
reached age 62.  The implication being that his retirement 
was voluntary, and was not based upon disability.

Records of the veteran's VA medical treatment from 1990 
until 2001 were obtained in conjunction with his claim for 
TDIU.  During outpatient treatment administered to the 
veteran on March 20, 2000, the appellant indicated that he 
was "doing great."  He attributed his earlier mental 
problems to substance abuse, not his psychiatric disability.  
The examiner observed that the veteran's psychiatric 
disorder was in remission.  Similarly, during VA outpatient 
treatment administered as late as April 19, 2001, a Global 
Assessment of Functioning score (GAF) of 65 was assigned to 
the psychiatric symptomatology displayed by the appellant.  
A treatment record as late as October 2001 indicates the 
clinician was advising the claimant to increase his dosage 
of Prozac and seek a job of any kind, preferable one not 
involving too many contacts with people.  Obviously, the 
clinician still regarded the veteran as capable of gainful 
employment.

The record shows that after the appellant had submitted his 
application for TDIU on May 22, 2001, a VA psychiatric 
examiner observed that the veteran displayed a thought 
disorder and that he might well present a risk to himself or 
others.  Of additional concern to the examiner was the 
veteran's daily use of alcohol and his weekly use of 
cannabis.  A GAF score of 42 was assigned for the veteran's 
psychiatric disorder.  

The foregoing indicates that during the year prior to the 
veteran's application for TDIU based upon his 
service-connected psychiatric disorder, he appeared to be 
"doing great," and displayed only mild symptomatology as 
evidenced by the GAF score of 65 attributed to his 
psychiatric disorder in April 2001.  Pursuant to the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th edition (1994) a GAF score of 65 is 
indicative of only mild symptomatology with some difficulty 
in social and occupational functioning, but generally 
functioning pretty well.  It was only after the veteran's 
TDIU application was received that symptomatology associated 
with his service-connected dysthymic reaction with 
generalized anxiety state appeared to render him 
unemployable.  Even this finding is challenged on the record 
by the October 2001 clinical record.

In this case, the date of the veteran's claim for an 
increased rating based upon TDIU was the date that his 
application was received on May 22, 2001.  None of the 
clinical evidence predating the veteran's application for 
TDIU indicated that his service-connected psychiatric 
disorder rendered him unemployable.  Accordingly, an 
effective date for a grant of TDIU based thereon cannot be 
assigned prior to the date of the veteran's claim for 
increase, i.e., May 22, 2001.  

As a final matter, the Board notes that in his substantive 
appeal, the veteran alleged that the RO had failed to review 
the claims file for informal and unadjudicated claims.  
There is no indication that a claim for any other benefit 
(such as service connection for a disability other than the 
veteran's psychiatric disorder or an earlier claim for TDIU) 
was reasonably raised by the record.  Nor has the veteran 
specifically referred to any such "informal and 
unadjudicated claims."  Because this assertion is totally 
unsubstantiated, it need not be further addressed.  
Moreover, the Board must point out that even assuming there 
was an earlier formal or informal claim, the effective date 
still could be no earlier than the date entitlement was 
shown to have arisen.  On this record, the Board finds that 
entitlement had not arisen prior to the effective date 
currently assigned by the RO.

In view of the foregoing, the Board finds no reasonable 
basis upon which to predicate a grant of the benefit sought 
on appeal.

The Board finds, as to all material issues, that the 
evidence is not evenly balanced and that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision only 
applies where there is an approximate balance of positive 
and negative evidence).


ORDER

An effective date earlier than May 22, 2001, for a grant of 
TDIU is denied.  


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

